Exhibit 10.15

 

Form for Non-Employee Directors

 

ENVIVA PARTNERS, LP

LONG-TERM INCENTIVE PLAN

 

UNIT AWARD GRANT NOTICE

 

Pursuant to the terms and conditions of the Enviva Partners, LP Long-Term
Incentive Plan, as amended from time to time (the “Plan”), Enviva Partners GP,
LLC, a Delaware limited liability company (the “General Partner”), hereby grants
to the individual listed below (“you” or “Director”) the number of Units set
forth below.  This award of Units (this “Award”) constitutes an Other Unit-Based
Award under the Plan and is subject to the terms and conditions set forth
herein, in the Unit Award Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, each of which is incorporated herein by
reference.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

 

Director:

 

[·]

 

 

 

Date of Grant:

 

[·]

 

 

 

Total Number of Units:

 

[·]

 

By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Unit Award Grant Notice (this “Grant Notice”).  You
acknowledge that you have reviewed the Agreement, the Plan and this Grant Notice
in their entirety and fully understand all provisions of the Agreement, the Plan
and this Grant Notice.  You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee regarding any questions
or determinations arising under the Agreement, the Plan or this Grant Notice.

 

This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has caused this Grant Notice to be
executed by an officer thereunto duly authorized, and Director has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

ENVIVA PARTNERS GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

[Name of Director]

 

SIGNATURE PAGE TO

UNIT AWARD GRANT NOTICE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNIT AWARD AGREEMENT

 

This Unit Award Agreement (this “Agreement”) is made as of the Date of Grant set
forth in the Grant Notice to which this Agreement is attached (the “Date of
Grant”) by and between Enviva Partners GP, LLC, a Delaware limited liability
company (the “General Partner”), and [·] (“Director”).  Capitalized terms used
but not specifically defined herein shall have the meanings specified in the
Plan or the Grant Notice.

 

1.                                      Award.  Effective as of the Date of
Grant, the General Partner hereby grants to Director the number of common units
(“Units”) of Enviva Partners, LP, a Delaware limited partnership (the
“Partnership”) set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement.  In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.

 

2.                                      Issuance Mechanics.  The Units shall be
fully vested on the Date of Grant and shall be subject to the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan.  All
Units issued hereunder shall be delivered either by delivering one or more
certificates to Director or by entering the Units in book-entry form, as
determined by the Committee in its sole discretion.  Director shall have all the
rights of a unitholder of the Partnership with respect to the Units.

 

3.                                      Tax Withholding.  Upon any taxable event
arising in connection with the Units, the General Partner shall have the
authority and the right to deduct or withhold (or cause one of its Affiliates to
deduct or withhold), or to require Director to remit to the General Partner (or
one of its Affiliates), an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to such
event.  In satisfaction of the foregoing requirement, unless otherwise
determined by the Committee, the General Partner or one of its Affiliates shall
withhold from any cash or equity remuneration (including, if applicable, any of
the Units otherwise deliverable under this Agreement) then or thereafter payable
to Director an amount equal to the aggregate amount of taxes required to be
withheld with respect to such event.  The amount of such withholding shall be
limited to the aggregate amount of taxes required to be withheld based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax purposes that are applicable to such taxable income; provided, however, that
such withholding may be based on rates in excess of the minimum statutory
withholding rates if (x) the Committee (i) determines that such withholding
would not result in adverse accounting, tax or other consequences to the General
Partner or any of its Affiliates (other than immaterial administrative,
reporting or similar consequences) and (ii) authorizes such withholding at such
greater rates and (y) Director consents to such withholding at such greater
rates.  Director acknowledges and agrees that none of the Board, the Committee,
the General Partner, the Partnership or any of their respective Affiliates have
made any representation or warranty as to the tax consequences to Director as a
result of the receipt of the Units.  Director represents that Director is in no
manner relying on the Board, the Committee, the General Partner, the Partnership
or any of their respective Affiliates or any of their respective managers,

 

A-1

--------------------------------------------------------------------------------


 

directors, officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. Director represents that Director has consulted with any tax
consultants that Director deems advisable in connection with the Units.

 

4.                                      No Right to Continued Membership on the
Board.  Nothing in the adoption of the Plan, nor the award of the Units
thereunder pursuant to the Grant Notice and this Agreement, shall confer upon
Director the right to continued membership on the Board or affect in any way the
right of the General Partner to terminate such membership at any time.  Any
question as to whether and when there has been a termination of Director’s
membership on the Board, and the cause of such termination, shall be determined
by the Committee or its delegate, and such determination shall be final,
conclusive and binding for all purposes.

 

5.                                      Notices.  Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of Director, such notices or communications shall be
effectively delivered if sent by registered or certified mail to Director at the
last address Director has filed with the General Partner.  In the case of the
Partnership or General Partner, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the attention
of the general counsel of the General Partner at the General Partner’s principal
executive offices.

 

6.                                      Agreement to Furnish Information. 
Director agrees to furnish to the General Partner all information requested by
the General Partner to enable the General Partner or any of its Affiliates to
comply with any reporting or other requirement imposed upon the General Partner
or any of its Affiliates by or under any applicable statute or regulation.

 

7.                                      Entire Agreement; Amendment.  This
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Units granted hereby.  Without limiting the scope of the preceding sentence,
all prior understandings and agreements, if any, among the parties hereto
relating to the subject matter hereof are hereby null and void and of no further
force and effect.  The Committee may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of Director
shall be effective only if it is in writing and signed by both Director and an
authorized officer of the General Partner.

 

8.                                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to conflicts of law principles thereof.

 

9.                                      Successors and Assigns.  The General
Partner may assign any of its rights under this Agreement without Director’s
consent.  This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the General Partner.  This Agreement will be binding
upon Director and Director’s beneficiaries, executors and administrators.

 

A-2

--------------------------------------------------------------------------------


 

10.                               Clawback.  Notwithstanding any provision in
this Agreement or the Grant Notice to the contrary, this Award and the Units
issued hereunder shall be subject to any applicable clawback policies or
procedures adopted in accordance with the Plan.

 

11.                               Severability.  If a court of competent
jurisdiction determines that any provision of this Agreement (or portion
thereof) is invalid or unenforceable, then the invalidity or unenforceability of
such provision (or portion thereof) shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

12.                               Code Section 409A. None of the Units are
intended to constitute or provide for a deferral of compensation that is subject
to Section 409A of the Code and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”).  Notwithstanding the
foregoing, none of the Partnership, the General Partner or any of their
respective Affiliates makes any representations that the payments provided under
this Agreement are exempt from or compliant with Section 409A and in no event
shall the Partnership, the General Partner or any of their respective Affiliates
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Director on account of non-compliance with
Section 409A.

 

[Remainder of Page Intentionally Blank]

 

A-3

--------------------------------------------------------------------------------